Title: From George Washington to the United States Senate and House of Representatives, 29 September 1789
From: Washington, George
To: United States Senate and House of Representatives

 
          United States
          Gentlemen of the Senate,September 29th 1789.
          Having been yesterday informed by a joint-Committee of both Houses of Congress, that they had agreed to a Recess to commence this day, and to continue until the first monday of January next, I take the earliest opportunity of acquainting you that, considering how long and laborious this Session has been, and the Reasons, which, I presume, have produced this Resolution, it does not appear to me expedient to recommend any measures to their consideration at present—or now to call your attention, Gentlemen, to any of those matters in my Department, which require your advice and consent, and yet remain to be dispatched.
          
            Go: Washington
          
        